DETAILED ACTION
Applicant’s amendment, filed 02/11/2022, has been entered.
Claims 2, 4-10, 13-15, 18-20, 22-24, 27 have been canceled.
Claims 29-31 have been added.
Claims 1, 3, 11, 12, 16, 17, 21, 25, 26, 28-31 are pending.
Claim 28 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. 
Claims 1, 3, 11, 12, 16, 17, 21, 25, 26, 29-31 are currently under examination as they read on a method for treating neuromyelitis optica (NMO) comprising administering an anti-IL-6 receptor antibody to a patient who has been determined to have high expression level of (cathepsin G) CTSG.

This Office Action will be in response to Applicant’s amendment / arguments, filed 02/11/2022.  
The Rejections of Record can be found in the previous Office Action, mailed 10/12/2021.

The previous rejection under 35 U.S.C. 112(b) has been withdrawn in view of Applicant’s amendment, filed 10/12/2021.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 11, 12, 16, 17, 21, 25, 26, 29-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant’s argument has been considered in full but has not been found convincing for reasons of record. The Rejection of Record can be found in the previous Office Action, mailed 10/12/2021.
Applicant argues that the inventiveness of the claimed method doe not rest in the anti-IL-6 receptor antibodies per se, but in their use according to the claimed methods.  In response it is noted that the claims here are directed to methods of using antibodies, rather than the antibodies themselves, but the same standard applies with regard to the written description University of Rochester v. G.D. Searle & Co., 358 F.3d 916,926 (Fed. Cir. 2004): regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compound, or infringing methods from non-infringing methods.  In University of Rochester, the "claimed method depend[ed] upon finding a compound that selectively inhibits PGHS-2 activity. Without such a compound, it is impossible to practice the claimed method of treatment." Id. (citation omitted).  Similarly here, the claimed methods cannot be practiced without antibodies having therapeutic effect against IL-6 associated diseases such as NMO. Therefore, Applicant's argument that the claims are adequately described because they are directed to a method, not a composition of matter is therefore unpersuasive.
Given the well-known high level of polymorphism of immunoglobulins / antibodies, the skilled artisan would not have been in possession of the vast repertoire of antibodies, much less all conceivable molecules, encompassed by the claimed invention; one of skill in the art would conclude that applicant was not in possession of the structural attributes of a representative number of species possessed by the members of the genera of IL-6 inhibitor or IL-6 receptor antibody broadly encompassed by the claimed invention.  One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genera.
Therefore, the rejection is maintained as it applies to amended/newly added claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 11, 12, 16, 17, 21, 25, 26, 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Araki et al. (Neurology 2014, 82:1302-1306; cited in IDS) in view of Saadoun et al. (Ann. Neurol. 2012, 71:323-333; cited in IDS) and Sanayama et al. (Arthritis & Rheumatology 2014, 66:1421-1431). 
Applicant’s argument has been considered in full but has not been found convincing for reasons of record. The Rejection of Record can be found in the previous Office Action, mailed 10/12/2021.
In response to Applicant’s argument that Saadoun does not teach CTSG played a role in NMO, it is noted that by teaching that an CTSG inhibitor reduced NMO damage in a mouse model, Saadoun clearly implied that CTSG plays a role in NMO damage.  Therefore, it would .
In response to Applicant’s argument regarding hindsight, it is noted that “[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper.” In reMcLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971).
The rationale to support a conclusion that the claims would have been obvious is that all the claimed elements (e.g., method of administering an anti-IL-6 receptor antibody to treat NMO patient / obtaining samples to determine gene expression in order to predict efficacy of the treatment / expression of CTSG in pathogenesis of NMO ) were known in the prior art and one skilled in the art could have arrived at the claimed invention by using known methods (adminstering tocilizumab to treat NMO patients and using CTSG as a biomarker to determine whether the tocilizumab treatment has been efficacious in NMO patient who has been treated with tocilizumab) with no change in their respective functions and the combination would have yielded nothing more than predictable results of treating NMO patients with tocilizumab for whom the treatment has been determined to be efficacious by analyzing the expression level of CTSG.
Therefore, the rejection is maintained as it applies to amended/newly added claims.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON X WEN whose telephone number is (571)270-3064. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON X WEN/Primary Examiner, Art Unit 1644                                                                                                                                                                                                        March 20, 2022